DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 06/29/2020. Claims 1-20 are pending, and as such, Claims 1-20 have been examined.
Specification
The disclosure is objected to because of the following informalities:
Specification [0034], Ln 3 “user interface 305” (2 instances), [0035] Ln 3 “user interface 305” (2 instances). The number “305” has already been used for “user input” prior to this part of the specification and in the drawings. A new number is required for “user interface”.
Appropriate correction is required.

Claim Objections
Claim 13 and 14 are objected to because of the following informalities: 
Claim 13: Extra period at end of Claim. Deletion is required.
Claim 14: "the queried real-time and schedules" in Line 8. Should be “the queried real-time track circuit data and schedules”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the system comprising" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear which “system” is being referred to, “A system for providing a voice assistant” or “a transportation system”. In order to have this rejection removed, it is recommended to change “system” to a different word, in whichever instance it is not being referred to. For example: “A system for providing….a transportation _(word different than “system”)     including a plurality….the system comprising. This would cause “the system” to be referring to the “system for providing”. For more information on antecedent basis, see MPEP 2173.05(e).

Claim 1 recites the limitation "the intent" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
No “intent” has been mentioned previously, and it is not inherent that there is one singular intent for the user input. It is recommended to change “the intent” to “a intent”.

Claim 1 recites the limitation "the system platform" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
No “system platform” has been mentioned previously. It is assumed that the limitation meant to read as “the service platform” instead. It is recommended to make this change.

Claim 1 recites the limitation "the received system information" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
No “received system information” has been mentioned previously. It is assumed that this limitation was meant to refer to “system information for retrieval” above in the claim. It is recommended to change this limitation to “the retrieved system information”.

Claim 1 recites the limitation "the user" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
No “user” has been mentioned before. It is recommended to change “the user” to “a user”. Or change it to “the user input”, as this has been mentioned before.

Claim 9 recites the limitation "the response" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
No specific “response” from the “database” has been mentioned before. It is recommended to change “the response” to “a response”.

Claim 10 recites the limitation "the system response" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
No “system response from the service platform” has been mentioned previously. It is recommended to change “the system response from the service platform” to “the response from the service platform”.

Claim 13 recites the limitation "the train" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
No specific “train” has been mentioned previously. It is recommended to change “the train” to “a train”.

Regarding claim 12, the phrase "and similar information for buses and other transportation means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In order to have this rejection removed, it is recommended to remove the limitation “and similar information for buses and other transportation means”.

Claim 15 recites the limitation "the receiving smart device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The “smart device” is in Claim 1, and not the Independent Claim 14. It is recommended to add a “smart device” to Claim 14.

Claim 16 recites the limitation "the smart device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The “smart device” is in Claim 1, and not the Independent Claim 14. It is recommended to add a “smart device” to Claim 14.

Claim 17 recites the limitation "the smart device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
The “smart device” is in Claim 1, and not the Independent Claim 14. It is recommended to add a “smart device” to Claim 14.

Regarding claim 19, the phrase "and similar information for buses and other transportation means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In order to have this rejection removed, it is recommended to remove the limitation “and similar information for buses and other transportation means”.

Claim 20 recites the limitation "the train" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
No specific “train” has been mentioned previously. It is recommended to change “the train” to “a train”.

Claims 2-8 and 11 are also rejected for being dependent on a Claim that is rejected under USC 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claassen (US 20030125926 A1).

Regarding Claim 14:
Claassen teaches a method of providing a transit voice assistant for a transportation system, the method comprising: recognizing a customer query via a user input using automatic speech recognition (ASR)(Abstract, Ln 1-4, A system 10 for automatically responding to an inquiry from a user comprises a dialogue manager 50, which executes a machine-controlled human-machine dialogue to determine a plurality of pre-determined query items. Para 11, Ln 11-13, During the following dialogue, the system uses speech recognition techniques to extract query items from the user's utterances);
providing a dialog statement to gain additional information(Para [0040], Ln 32-36, If not all query items were recognized in the first user response, one or more sub-dialogues may be started to determine the missing items. A sub-dialogue usually starts with a question statement); 14 6339769-1FILE NUMBER.: NJT-PT002.1 
receiving a user response to the provided dialog statement via a user input(Para [0040], Ln 38-39, If a user rejects an item already recognized, the rejected item may be redetermined); 
querying real-time track circuit data and schedules from a database(Para [0011], Ln 5-8, the machine tries to establish a number of query items required to obtain the desired information from a storage, such as a database. Para [0019], Ln 9-10, e.g. information relating to a train or to a bus; main time table information, information relating to delays, etc. Para [0038], Ln 2-5, automatically provides information with respect to train schedules); 
computing trip status based on the queried real-time and schedules(Para [0042], Ln 8-10, The scenario is filled in using the information supplied by the dialogue manager 50, such as for instance the actual departure/arrival times. Para [0042], Ln 18-21, presentation scenario may be influenced by the actual information obtained from the storage, like: no trains available, a direct connection found or a journey found which involves changing-over, etc); 
replying using natural language generation with the computed trip status(Para [0042], Ln 8-12, The scenario is filled in using the information supplied by the dialogue manager 50, such as for instance the actual departure/arrival times. The completed sentence/phrase is supplied to the speech generation system 60 for presentation to the user as speech).

Regarding Claim 15:
Claassen teaches the method of claim 14, wherein the user input is a voice input, keyboard input or other input that is accepted by the receiving smart device(Para [0039], Ln 1-4, receiving a speech representative signal from a user. For instance, a microphone may be connected to the interconnection).
	
Regarding Claim 17:
Claassen teaches the method of claim 14, wherein the smart device provides voice interaction(Para [0011], Ln 4-5, In a free-speech dialogue between the machine and the user).

Regarding Claim 18:
Claassen teaches the method of claim 14, further comprising providing real-time information, train times, delays and schedules((Para [0019], Ln 9-10, e.g. information relating to a train or to a bus; main time table information, information relating to delays, etc).

Regarding Claim 19:
Claassen teaches the method of claim 18, wherein the real-time information includes at least one of train departure times, train status, train delays, rail trip planner, train alerts and last train of the day information and similar information for buses and other transportation means(Para [0019], Ln 9-10, e.g. information relating to a train or to a bus;…..information relating to delays, etc. (optional limitation)).

Regarding Claim 20:
Claassen teaches the method of claim 18, wherein the real-time information includes the time the train is scheduled to reach a destination station, transfer stations, and train stops(Para [0025], Ln 9-12, it may be concluded that the exact arrival time is more important than the departure time. Para [0032], Ln 13-15, The train leaves A at 8.00 P.M., and arrives in B at 8.30. The connecting train leaves B at 8.45 and arrives in C at 9.30. Para [0025], Ln 5-7, From this utterance, it can be concluded that the arrival time is of most importance).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claassen (US 20030125926 A1) as applied to claim 14 above, and further in view of Hsiao (US 20130177163 A1).

Regarding Claim 16:
Claassen teaches the method of claim 14, but does not teach wherein the user input is received via a speaker of the smart device.
In the same field of sound recording devices, Hsiao teaches wherein the user input is received via a speaker of the smart device(Abstract, Ln 2-3, using a speaker as a second microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Claassen, with the speaker input of Hsiao, as it can be used to reduce noise in the recording(Abstract, Ln 1-6).

Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 11069351 B1), and further in view of Sindhwani (US 10102855 B1).

Regarding Claim 1:
Menon teaches a system for providing a voice assistant within a transportation system including a plurality of vehicles(Abstract, Ln 1-2, Devices and techniques are generally described for implementing a vehicle voice user interface. Col 13, Ln 11-14, information related to….individual vehicles), 
the system comprising: a smart receiving device for receiving and recognizing a user input using automatic speech recognition (ASR) for speech to text and natural language understanding (NLU) to recognize the intent of the user input(Col 8, Ln 53-56, ASR may be used to generate text data representative of speech representing the request. At action 130, NLU may be used to generate one or more semantic interpretations of the text data); 
a service platform that receives the recognized received user input(Col 2, Ln 65- Col 3, Ln 2, The skill may be effective to generate a command based on the request that can be transmitted (e.g., sent according to a predetermined communications protocol) to a control system that will cause that action to be executed. Col 13, Ln 48-50, To enable a skill 290 to execute, orchestrator component 230 may send output from the Natural language component 260); 
and system information for retrieval by the system platform based on the recognized received user input(Col 2, Ln 45-46, A speech-controlled computing system may answer user requests requesting the output of content.  Col 3, Ln 32-36, the system may be triggered to run a skill in response to the third party calling the system via the Internet or a mobile application.  Fig 3, element 125, generate output data 340. Col 2, Ln 59-63, Applications may be referred to herein as “skills”. For example, the system may include…general knowledge answering skills);
the service platform further providing a response to the smart receiving device based on the received system information allowing the smart receiving device to respond to the user(Fig 3, Generate Output data 340, TTS 242, Playback output message 244).
Menon does not explicitly teach and a database that contains system information.
In the same field of voice enabled devices, Sindhwani teaches and a database that contains system information(Col 7, Ln 22-23, At step 162, recipe data representing a pizza recipe may be received from an instructions database).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Menon with the database of Sindhwani, as it provides a place to store the information, enabling the user to receive their desired information(Col 7, Ln 22-28).

Regarding Claim 2:
The combination of Menon and Sindhwani teaches the system of claim 1, and Menon teaches where the user input is a voice input, keyboard input or other input that is accepted by the receiving smart device(Col 2, Ln 51-55, Natural language input data may be in the form of spoken user…audio data).

Regarding Claim 3:
The combination of Menon and Sindhwani teaches the system of claim 1, and Menon teaches wherein the user input is one question of a plurality of questions(Col 2, Ln 59-63, Applications may be referred to herein as “skills”. For example, the system may include…general knowledge answering skills. Col 2, Ln 45-46, A speech-controlled computing system may answer user requests requesting the output of content).

Regarding Claim 5:
The combination of Menon and Sindhwani teaches the system of claim 1, and Menon teaches wherein the smart device provides voice interaction(Abstract, Ln 1-2, Devices and techniques are generally described for implementing a vehicle voice user interface).

Regarding Claim 9:
The combination of Menon and Sindhwani teaches the system of claim 1, but  does not teach wherein the response from the database is an XML response.
In the same field of voice enabled devices, Sindhwani teaches wherein the response from the database is an XML response(Col 7, Ln 22-23, At step 162, recipe data representing a pizza recipe may be received from an instructions database. Col 7, Ln 46-47, recipe data representing a particular recipe may be formatted as an XML file).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani with the database of Sindhwani, as it provides a place to store the information, enabling the user to receive their desired information(Col 7, Ln 22-28).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menon and Sindhwani as applied to claim 1 above, and further in view of Hsiao (US 20130177163 A1).

Regarding Claim 4:
The combination of Menon and Sindhwani teaches the system of claim 1, but does not teach wherein the user input received via a speaker of the smart device.
In the same field of sound recording devices, Hsiao teaches wherein the user input received via a speaker of the smart device(Abstract, Ln 2-3, using a speaker as a second microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani, with the speaker input of Hsiao, as it can be used to reduce noise in the recording(Abstract, Ln 1-6).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menon and Sindhwani as applied to claim 1 above, and further in view of Zhao et al. (US 11361764 B1).

Regarding Claim 6:
The combination of Menon and Sindhwani teaches the system of claim 1, and Menon teaches wherein the service platform receives the recognized received user input with intent and utterance pairs(Col 13, Ln 48-50, To enable a skill 290 to execute, orchestrator component 230 may send output from the Natural language component 260. Col 28, Ln 6-11, The NLU results data 985 may include … the top scoring NLU hypothesis. Col 25, Ln 61-62, Each NLU hypothesis including an intent indicator and text/slots.).
The combination of Menon and Sindhwani does not teach receives the recognized received user input using JSON.
In the same field of voice enabled devices, Zhao teaches receives the recognized received user input using JSON(Col 60, Ln 33-42, a directive may include a description of the intent…directive may include…an identifier of a second device(s)…and an operation to be performed at the second device. Directive data that is generated by the local speech processing component 1340….may be formatted….This may include formatting the directive using JSON.).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Menon and Sindhwani with the formatting of Zhao, as it allows a locally-generated directive to mimic remotely-generated directives by using a same format as the remotely-generated directive(Col 60, Ln 48-51).

Claim(s) 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menon and Sindhwani as applied to claim 1 above, and further in view of Claassen (US 20030125926 A1).

Regarding Claim 7:
The combination of Menon and Sindhwani teaches the system of claim 1, but does not teach wherein the system information includes transit information.
In the same field of question answering systems, Claassen teaches wherein the system information includes transit information(Para [0022], Ln 8-10, In train travel information inquiries in general, the departure time will usually be of primary interest).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani, with the transit information of Claassen, as it allows the system to supply the user with their desired train related information, assisting them in planning their schedule(Para [0022], Ln 6-11).

Regarding Claim 11:
The combination of Menon and Sindhwani teaches the system of claim 1, but does not teach wherein the smart device provides real-time information, train times, delays and schedules.
In the same field of question answering systems, Claassen teaches wherein the smart device provides real-time information, train times, delays and schedules(Para [0019], Ln 9-10, e.g. information relating to a train or to a bus; main time table information, information relating to delays, etc. Time table information is train times and schedules, information relating to delays is real time and delays).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani, with the transit information of Claassen, as it allows the system to supply the user with their desired train related information, assisting them in planning their schedule(Para [0022], Ln 6-11).

Regarding Claim 12:
The combination of Menon, Sindhwani and Claassen teaches the system of claim 11, but does not teach wherein the real-time information includes at least one of train departure times, train status, train delays, rail trip planner, train alerts and last train of the day information and similar information for buses and other transportation means.
In the same field of question answering systems, Claassen teaches wherein the real-time information includes at least one of train departure times, train status, train delays, rail trip planner, train alerts and last train of the day information and similar information for buses and other transportation means (Para [0019], Ln 9-10, e.g. information relating to a train or to a bus;…..information relating to delays, etc. (optional limitation)).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon, Sindhwani and Claassen, with the transit information of Claassen, as it allows the system to supply the user with their desired train related information, assisting them in planning their schedule(Para [0022], Ln 6-11).

Regarding Claim 13:
The combination of Menon, Sindhwani and Claassen teaches the system of claim 11, but does not teach wherein the real-time information includes the time the train is scheduled to reach a destination station, transfer stations, and train stops.
In the same field of question answering systems, Claassen teaches wherein the real-time information includes the time the train is scheduled to reach a destination station, transfer stations, and train stops( Para [0025], Ln 9-12, it may be concluded that the exact arrival time is more important than the departure time. Para [0032], Ln 13-15, The train leaves A at 8.00 P.M., and arrives in B at 8.30. The connecting train leaves B at 8.45 and arrives in C at 9.30. Para [0025], Ln 5-7, From this utterance, it can be concluded that the arrival time is of most importance).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon, Sindhwani and Claassen, with the transit information of Claassen, as it allows the system to supply the user with their desired train related information, assisting them in planning their schedule(Para [0022], Ln 6-11).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menon and Sindhwani as applied to claim 1 above, and further in view of Amazon AWS Documentation “What Is AWS Lambda?” hereinafter Amazon Lambda.

Regarding Claim 8:
The combination of Menon and Sindhwani teaches the system of claim 1, wherein the retrieval uses an AWS lambda function(Col 3, Ln 32-36, the system may be triggered to run a skill in response to the third party calling the system via the Internet or a mobile application. Such implementation may include….Amazon's AWS Lambda).
The combination of Menon and Sindhwani does not explicitly teach uses an AWS lambda python function to query the database via an API.
In the same field of computer services, Amazon Lambda teaches uses an AWS lambda function to query the database via an API(What is AWS Lambda?, Para 2, Ln 1-4, You can use AWS Lambda to run your code in response to events… invoke your code using API calls… processing triggers for AWS services like Amazon DynamoDB…or create your own back end. Para 1, Ln 6, Python).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani with the AWS lambda compute service of Amazon Lambda, as it manages the scaling and hardware of the system for the developer, improving convenience(What is AWS Lambda?, Para 1, Ln 1-2).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Menon and Sindhwani as applied to claim 1 above, and further in view of Amazon AWS Documentation “JSON Interface Reference for Custom Skills” hereinafter Amazon Skills.

Regarding Claim 10:
The combination of Menon and Sindhwani teaches the system of claim 1, but  does not teach wherein the system response from the service platform is delivered in JSON.
In the same field of voice enabled devices, Amazon Skills teaches wherein the system response from the service platform is delivered in JSON(Introduction, Para 1, Ln 1-2, This service can be either a web service or AWS Lambda function. Para 2, Ln 3, service to perform its logic and generate a JSON-formatted response).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Menon and Sindhwani, with the Alexa Skills Kit of Amazon Skills, as it enables the developer to give new abilities to Amazon’s Alexa(Introduction, Para 1, Ln 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crook et al. (US 20160163311 A1)
Communication system that can respond with train time information.
	Vuskovic et al. (US 9865260 B1)
Communication system that can respond with train schedules, and can incorporate unsolicited content in the communication.
	Mois et al. (US 10102844 B1)
Communication system that can respond with train schedules.
	Mishra et al. “A Train Status Assistant for Indian Railways”
Train delay prediction and program to communicate with users about train delays and schedules.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658